DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed December 03, 2020 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-3, 5-10, 12-17, and 19-20 under 35 U.S.C. 102(a)(1) and (a)(2), and the rejection of claims 4, 11, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2016/0048934), Buttler et al. (US 2006/0100957), and Hamlescher et al. (US 2010/0005346).

Regarding claim 1, Gross, in the analogous field of property scoring, teaches A computer-implemented method comprising: obtaining, at a terminal device (computing system 110, FIG. 1 and ¶ [0086]), a plurality of attribute features associated with a geographical location (property features, ¶ [350]-[365]), wherein the plurality of attribute features are determined based on geographical and residential information data of the geographical location that is collected from one or more remote devices (expert ratings, crowdsourced data influence a curb appeal score, It is possible, for example, that many passerbys (gamers, volunteers, agents, paid raters) find the property attractive and indicate so in a mobile rating interface, ¶ [0336]); determining, for each particular attribute feature, a score value and a weight value of the particular attribute feature [] (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]); calculating an attribute value for the geographical location that corresponds to the particular attribute feature using the score value and the weight value corresponding to the particular attribute feature (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]); and initiating display of the attribute value using a graphical user interface on a computer display device (FIG. 28B and 29D depict an example display of the resulting property score to the user; System 110 engages with users employing computing devices 112, ¶ [0087] and FIG. 1).
However, Gross may not explicitly teach wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm [].
Buttler et al., in the analogous field of scoring systems, teaches wherein the weight value of the particular attribute feature is determined using an integrity weight value and an authenticity weight value, wherein the authenticity weight value is determined by comparing keywords in two or more attribute features based on a natural language similarity determining algorithm [] (the …completeness (i.e. the integrity weight) of available client input data may be taken into account when determining the weights, ¶ [0177]; The last variable that influences confidence weighting is the Levenshtein distance 415  (i.e. the authenticity weight value) between the names of two attributes, ¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gross with that of Buttler et al. and to determine an integrity weight and an authenticity weight for the attribute data. By doing so, the system can ensure the quality of the data and thus, the reliability of the resulting attribute value.
However, the combination of Gross and Buttler et al. may not explicitly teach how the integrity weight is calculated: wherein the integrity weight value is determined by comparing a pre-estimated data volume with an obtained data volume
Hamlescher et al., in the analogous field of scoring systems, teaches wherein the integrity weight value is determined by comparing a pre-estimated data volume with an obtained data volume (FIG. 7A shows the resulting General Completeness metric in terms of percentiles, ¶ [0047]; The general completeness may be related to the completeness of all data fields, ¶ [0067] Examiner notes the total number of fields is interpreted as a pre-estimated data volume and the actual number of fields completed is the obtained data volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gross and Buttler et al., with that of  By doing so, the system can ensure the quality of the data and thus, the reliability of the resulting attribute value, (Hamlescher et al., ¶ [0030]).

Regarding claim 2, Gross further teaches wherein the plurality of attribute features comprise one or more of a geographical feature (Landscaping feature, ¶ [358)]), a behavioral feature (Noise score, ¶ [289]), or a population feature (Traffic score for vehicles/pedestrians, ¶ [289]) associated with the geographical location.

Regarding claim 3, Gross further teaches wherein the score value of the particular attribute feature is determined based on a result of a comparison of the particular attribute feature of the geographical location with a corresponding attribute feature of another geographical location (how the property rates compared to neighbors, ¶ [336]; various feature ratings are determined by comparison to other homes’ features, ¶ [350]-[365]; at least the two adjacent properties are considered for comparison, ¶ [349]).

Regarding claim 4, the combination further teaches wherein the weight value of the particular attribute feature is further determined using the integrity weight value, the authenticity weight value,  (Buttler et al.: the …completeness (i.e. the integrity weight) of available client input data may be taken into account when determining the weights, ¶ [0177]; The last variable that influences confidence weighting is the Levenshtein distance 415  (i.e. the authenticity weight value) between the names of two attributes, ¶ [0076]) and an importance weight value of the particular attribute feature (Gross: weights each feature according to a target market, ¶ [0321]; The report can be customized to accommodate the different perspectives and valuations of features that are unique or attendant to each industry. The 

Regarding claim 5, Gross further teaches wherein calculating the attribute value for the geographical location comprises: obtaining the attribute value as an output of a pre-trained algorithm model, wherein inputs of the pre-trained algorithm model are the plurality of attribute features; or performing a weighting calculation based on the score value and the weight value corresponding to the particular attribute feature (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]).

Regarding claim 6, Gross further teaches wherein the attribute value is calculated using a predetermined calculation method (rating factors for each feature are multiplied by weighting factors and summed to obtain a final property score, ¶ [350] –[354]).

Regarding claim 7, Gross further teaches wherein initiating the display of the attribute value comprises: providing the attribute value to a navigation server to be displayed for a user on an electronic map provided by the navigation server; providing the attribute value to a service platform for a service-associated determination; or providing the attribute value to the user for an offline geographic location selection (FIG. 28B and 29D depict an example display of the resulting property score to the user; System 110 engages with users employing computing devices 112, ¶ [0087] and FIG. 1; ¶ [290] describes would-be home owners/renters referring to the property score when making a decision on  purchasing/renting the property).

Claims 8-14 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1-7, respectively. Accordingly, claims 8-14 are rejected for substantially the same reasons as presented above for claims 1-7 and based on the references’ disclosure of the necessary supporting hardware and software (Gross: system 110 includes specialized software modules and storage modules which implement the processes described, ¶ [0088]; computing system, tangible machine readable form, ¶ [0100]).

Claims 15-20 amount to a system comprising one or more computers that perform the method of claims 1-6, respectively. Accordingly, claims 15-20 are rejected for substantially the same reasons as presented above for claims 1-6 and based on the references’ disclosure of the necessary supporting hardware and software (Gross: system 110 includes specialized software modules and storage modules which implement the processes described, ¶ [0088]; computing system, tangible machine readable form, ¶ [0100]).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swaminathan et al. (US 10,460,247) teaches calculating at least two similarity scores for at least two content items, each of which are associated with one or more content attributes. The similarity scores are based on measures of similarity between user preferences for each of the content items (the historical similarity score), and between content attributes associated with each of the content items (the attribute similarity score). In the predictive model, weights can be automatically assigned to each of the content attributes based at least in part on the two similarity scores (Col. 3 lines 10-29).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        10/21/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156